Case 18-00151-elf   Doc 20    Filed 12/11/18 Entered 12/11/18 13:46:15         Desc Main
                              Document      Page 1 of 4



 IN THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN
                 DISTRICT OF PENNSYLVANIA
In re: TATYANA MAZIK,                            :          CHAPTER 13
        Debtor
                                                 :    BANKRUPTCY NO. 18-10643
CHICAGO TITLE INSURANCE COMPANY,
Plaintiff

              v.

TATYANA MAZIK,
Defendant                                        :      ADVERSARY NO. 18-0151

                                 ORDER

            AND NOW, this        day of January, 2019, upon consideration of the Motion of

     the Debtor-Defendant, TATYANA MAZIK, to Dismiss the Amended Complaint filed by

     the Plaintiff in this proceeding, it is hereby ORDERED that the Motion is GRANTED

     and the Amended Complaint is DISMISSED.




                                 ___________________________________
                                 J.
Case 18-00151-elf       Doc 20     Filed 12/11/18 Entered 12/11/18 13:46:15             Desc Main
                                   Document      Page 2 of 4




 IN THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN
                 DISTRICT OF PENNSYLVANIA
In re: TATYANA MAZIK,                                   :           CHAPTER 13
        Debtor
                                                        :     BANKRUPTCY NO. 18-10643
CHICAGO TITLE INSURANCE COMPANY,
Plaintiff

                 v.

TATYANA MAZIK,
Defendant                                               :      ADVERSARY NO. 18-0151


   DEFENDANT-DEBTOR’S MOTION TO DISMISS THE AMENDED COMPLAINT
                    FILED IN THIS PROCEEDING

                 The Defendant-Debtor in this adversary proceeding, TATYANA MAZIK, now

comes and moves to dismiss the Amended Complaint filed by the Plaintiff in the above-

captioned proceeding, alleging as follows:


               1. The Movant filed the instant Chapter 13 bankruptcy case pro se on January

31, 2018.

               2. The undersigned entered his appearance for the Debtor on February 12,

2018.

               3. The Plaintiff in this proceeding is listed as a disputed, unsecured, unliquidated

creditor on the Debtor’s Schedules, filed on February 13, 2018.

               4. The Plaintiff is also listed among the interested parties in this case on the

Debtor’s mailing matrix in this case.
Case 18-00151-elf       Doc 20     Filed 12/11/18 Entered 12/11/18 13:46:15             Desc Main
                                   Document      Page 3 of 4



               5. The original Complaint filed in the instant adversary proceeding, purporting to

set forth a claim of non-dischargeablity of claims of the Plaintiff against the Debtor under 11

U.S.C. sections 523(a)(2) and 523(a)(6), was filed on July 2, 2018.

               6. The filing of the initial Complaint on the stated grounds was filed after the bar

date for claims and the deadline for filing complaints objecting to dischargeability.

               7. On October 30, 2018, this court filed a Memorandum and Order which

dismissed the original Complaint because it was based on 11 U.S.C. sections 523(a(2) and (a)(6),

but allowed the Plaintiff to file an Amended Complaint to attempt to state a claim under 11

U.S.C. section 523(a0(3).

               8. On November 16, 2018, the Plaintiff filed an Amended Complaint in purported

Compliance with the Order of October 30, 2018.

               9. However, the Amended Complaint was not accompanied by a Summons, nor

an Alias Summon, nor was this pleading served upon the Defendant in any manner whatsoever,

nor was it served on the Debtor’s counsel, nor is there any Proof of Service of any nature on the

docket. The Defendant’s counsel became aware of the Amended Complaint only through

electronic notice from the court and this court’s Order of December 10, 2018.

               10. Also, the Amended Complaint was not filed in compliance with this

Court’s Order of October 30, 2018, in several respects. Including but not limited to the

following:

                       a.   The Amended Complaint has two counts, based, respectively, os

11 U.S.C. sections 523(a)(2) and 5230a)(6). Neither Count is based on 11 U.S.C. section

523(a)(3). Although 11 U.S.C. section 523(a)(3) is cited in the Amended Complaint, it is only

mentioned in an unnumbered introductory paragraph and the Prayer for Relief, and not
Case 18-00151-elf        Doc 20      Filed 12/11/18 Entered 12/11/18 13:46:15               Desc Main
                                     Document      Page 4 of 4



elsewhere in the Amended Complaint. .

                        b.   In addition to not specifically alleging a Count under 11 U.S.C.

section 523(a)(3), the Amended Complaint nowhere alleges any of the basic components of a

523(a)((3), action, i.e., that the plaintiff was neither listed or scheduled as a creditor in this case,

11 U.S.C. section 523(a)93), when it is averred in the Amended Complaint, at paragraph 71,

that the Plaintiff was scheduled as a creditor in documents filed on February 28, 2018.

                        WHEREFORE, the Defendant requests that the Plaintiff’s Amended

tComplaint be dismissed.



DATED: December 11, 2018

                                                        ____________________________
                                                        /s/DAVID A. SCHOLL
                                                        512 Hoffman Street
                                                        Philadelphia, PA. 19148
                                                        610-550-1765
